DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoni et al. (US 2017/0072116; of record) in view of Johnson et al. (WO 2018/106738; of record) and Hossainy et al.(US 2005/0287184; of record).
Antoni is directed to drug-eluting medical devices, such as stents, catheters and balloons (see [0002] and [0053]; see instant claims 39, 49, 50 and 53), for the treatment of restenosis (narrowing of the vasculature), the device being coated with a layer comprising urea and paclitaxel (see [0106]; see instant claims 41 and 54). The coating of paclitaxel may be provided in such a way so as to yield rapid release of the paclitaxel to the surrounding vasculature (see [0127]). Additional therapeutics may be included in the paclitaxel layer such as anti-inflammatories like dexamethasone as well as other antineoplastic agents such as docetaxel (see [0108]) (see instant claim 36-40 and 55) . It is noted that the presence of urea in the paclitaxel layer promotes release of the drug from the surface (see [0010]). Methods of using the devices 
Antoni fails to teach paclitaxel of the coating as being comprised within a brush-arm star polymer.
Johnson is directed to brush-arm star polymers (BASP) comprising the conjugates further comprising an agent such as a therapeutic active such as paclitaxel (see instant claims 42-44) via an ester bond (see page 139, line 32; see instant claims 45-47). 
Johnson teaches that the BASP particles provide sustained release activity and enhance the delivery, distribution, release and/or efficacy of an agent to a desired target location site in a subject compared to the systemic release of the agent as a free form (e.g. not coupled to a BASP).  Thus, it would have been obvious to modify Antoni such that the paclitaxel was provided via BASP particles of Johnson with a reasonable expectation for success in enhancing the delivery, distribution and release of the paclitaxel upon administration. 
The BASP particles taught by Johnson comprise a conjugate of multiple macromonomers, each containing a therapeutic agent linked to the macromonomer comprising an ester bond, wherein the linker is preferentially labile or preferentially cleavable in a tissue microenvironment through hydrolysis (action of esterase, a hydrolyitic enzyme). Thus, the therapeutic agent can be preferentially released in the tissue microenvironment, e.g., compared to the systemic release of the therapeutic agent as a free form, thus allowing for a lower dosage of the agent in the particle. In one embodiment, the BASP composition comprises a tissue microenvironment cleavable linker connecting the therapeutic agent to the macromonomer, which preferentially releases the therapeutic agent upon exposure to a set of conditions present in the tissue microenvironment, e.g., esterase or protease (see instant claims 45-47) 
Johnson teaches that their BASP particles features cross-linkers. For instance, BRUSH conjugates and BASP particles comprising one or more agents (e.g., a therapeutic agent, diagnostic agent, or targeting agent) are prepared through the co-polymerization of discrete macromonomer subunits that include the agent with a multifunctional cross-linker. The Brush conjugate refers to the product of a first round of polymerization (e.g. bottle-brush polymer) whereas the BASP particles refer to the product of a subsequent round of polymerization (see page 58, lines 1-20) (see instant claim 48).  
Thus, the combination of Antoni and Johnson would provide the instantly claimed invention wherein the coated stent device drug (such as dexamethasone or paclitaxel) which would be released from the coating rapidly thereby providing immediate therapeutic benefit as well as Johnson’s BASP-paclitaxel particles which would release paclitaxel from the surface slowly providing prolonged therapeutic benefit. Regarding the coating possessing the property of burst and sustained release of drug substances contained within the coating, Hossainy is cited to demonstrate that drug-delivery devices for treating restinoisis (e.g. balloons and stents) having burst and sustained release profiles for anti-proliferative drugs such as paclitaxel are known and desirable (see [0012] and claim 13). Such a coating would serve to increase the paclitaxel concentration quickly and maintain the elevated concentration over a desired span of time so as to most effectively treat the vasculature.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 35-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,772,993. Although the claims at issue are not identical, they are not patentably distinct from each other because all claims are directed to similar subject matter. Namely, all claims are generally directed to a medical device having an exterior surface, and a coating dispose thereof, the coating comprising a therapeutic agent-containing nanoparticle, wherein the nanoparticle comprises a brush-arm star polymer, wherein the therapeutic agent of the therapeutic agent-nanoparticle comprises an antiproliferative agent, and wherein the coating further comprises a second therapeutic agent that is not associated with the nanoparticle. All other limitations are essentially identical. Thus, the claims of the patented application are not patentably distinct over the instantly claimed subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611